306 N.Y. 645 (1953)
The People of the State of New York ex rel. Thomas J. Cunningham, Appellant,
v.
John F. McNeill, as Superintendent of Matteawan State Hospital, Respondent.
Court of Appeals of the State of New York.
Argued October 20, 1953.
Decided November 25, 1953
Clare J. Hoyt for appellant.
Nathaniel L. Goldstein, Attorney-General (J. Bruce MacDonald, Wendell P. Brown and Herman N. Harcourt of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed; no opinion.